Citation Nr: 1707122	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to November 5, 2005  for the service-connected disc space narrowing L4-L5 and wedging of T12-L1 (hereinafter low back disability), and a rating higher than 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to November 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO denied entitlement to a disability rating in excess of 20 percent for the Veteran's low back disability. Thereafter, the Veteran underwent a VA examination in November 2005 and in a supplemental statement of the case dated in December 2005, the rating for the Veteran's spine disability was increased to 40 percent effective November 5, 2005.  The Veteran appealed for a higher rating.  

A hearing was held before the undersigned Veterans Law Judge in June 2007.  A transcript of the proceeding is associated with the claims file.

In May 2005, November 2010, June 2012, April 2015 and February 2016 the Board remanded the appeal for further evidentiary development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with prior remand instructions and additional remand is not necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Prior to November 5, 2005, forward flexion of the thoracolumbar spine was to 60 degrees; additional functional loss was not shown; the condition was not productive of incapacitating episodes, favorable or unfavorable ankyloses.

2.  After November 5, 2005, the Veteran's low back disability has not been productive of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.  

3.  At no time throughout the appeal has the Veteran's service-connected low back disability been productive of an exceptional or unusual disability picture resulting in marked interference with employment or frequent periods of hospitalization as to render the schedular rating criteria inadequate or their application impractical.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating higher than 20 percent for the service-connected low back disability prior to November 5, 2005, on either a schedular or an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 3.321 (b)(1); 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  Effective November 5, 2005, the criteria for a rating higher than 40 percent for the service-connected low back disability, on either a schedular or an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. § 3.321 (b)(1); 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in October 2012 and February 2015.  The claim was last adjudicated in December 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, Social Security Administration (SSA) disability records and VA examination and opinion reports were obtained.  In February 2016 the Board remanded the case with instructions to refer the Veteran's claim to the Director, Compensation Service ("Director"), for the purpose of considering whether an extraschedular evaluation may be assigned under 38 C.F.R. § 3.321 (b)(1).  In November 2016, an extraschedular evaluation was conducted by the Director for the Veteran's service-connected back disability.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 
4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  However, where the maximum evaluation for limitation of motion is already assigned, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

By way of background, the Veteran originally sought a rating in excess of 20 percent for his service-connected low back disability in March 2004.  Initially, this claim was denied in an August 2004 rating decision and subsequent statement of the case dated in January 2005.  Thereafter, the Veteran underwent a VA examination in November 2005 and in a supplemental statement of the case dated in December 2005, the rating for the Veteran's low back disability was increased to 40 percent effective November 5, 2005.  The Veteran appealed.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A rating    of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2016).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a (2016).  

Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2016).

The Veteran filed for social security disability in July 2003, claiming an onset date of May 10, 2003.  At a hearing in October 2005, the date of alleged onset was changed to April 29, 2004.  In an October 2005 correspondence in support of the Veteran's application, it was noted that the Veteran worked as a corrections officer until April 2003 when he stopped working because of a back problem.  In January 2006, the SSA determined that degenerative disc disease, arthritis and depression were medically severe.  It was found that the Veteran was released from work in April 2003 due to his back problems and that in July 2003, it was noted the Veteran was exhibiting depressive symptoms.  The SSA determined in its decision that the Veteran retained the residual functional capacity to lift and carry up to 10 pounds and sit six hours in an eight-hour workday with occasional standing and walking.  Disability benefits were granted effective from April 29, 2004 based on an exertional capacity for sedentary work, and the Veteran's age, education, and work experience.  The Veteran was found to be disabled by SSA.  SSA determined, however, that  the Veteran was capable of sedentary employment.

In a March 2004 discussion with a VA social worker, the Veteran stated that he was fired from his job due to a work injury and he had retained a lawyer to resolve that matter.  At that time, the Veteran wanted to go back to work and was seeking VA support with his efforts.  A statement from his spouse dated April 2004 noted that the Veteran could not sleep secondary to pain and pain medication.  The Veteran had multiple orthopedic conditions at that time and it was not fully clear which conditions were principally associated with the pain and medication use.

On VA examination in July 2004, the examiner noted tenderness to palpation at the lower lumbar paraspinous muscles from about L3 to L5, bilaterally, along with  muscle spasms.  Flexion of the thoracolumbar spine was limited to 60 degrees, extension was to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion was to 15 degrees, and left and right rotation was to 20 degrees, bilaterally.  Range of motion was additionally limited due to fatigue, but pain was the most significant limiting factor.  There was no evidence of ankylosis of his lumbar spine.  There was no character evidence of intervertebral disk syndrome.  The Veteran denied related bowel, bladder or erectile dysfunction.  

A July 2004 magnetic resonance imaging study (MRI) was significant for lumbar spondylotic changes, most pronounced at L4-5 where desiccation and diffuse disc bulge contacts the ventral aspect of the thecal sac and causes mild stenosis.  November 2004 mental health records noted difficulty with chronic back pain.  He was getting relief with medications, but they were making him sleepy.  Mental status examination showed poor sleep and absent sex drive, among other symptoms.  In May 2005, the Veteran underwent radiofrequency ablation (RFA) from the L4 to S1 spinal segments to lessen his pain.  Records from September 2005 described left thigh pain secondary to the RFA procedure.  A MRI from September 2005 noted continued degenerative disc disease.  There was no stenosis at that time.  

On VA examination in November 2005, the Veteran indicated that he was most comfortable with forward flexion of approximately 5 degrees while standing.  He was only able to bend forward approximately 15 degrees.  He was not able to do any extension, right or left rotation, or any lateral flexion in either direction.  After repetitive use or during flare ups, the range of motion was additionally limited by pain, weakness and lack of endurance with pain having the major functional impact.  The Veteran was not additionally limited by fatigue or incoordination.  The examiner reported that she was unable to determine additional limitation in degrees without resorting to speculation.  The examiner noted findings consistent with  intervertebral disc syndrome with chronic and permanent nerve root involvement regarding at the L1 nerve root, and decreased sensation to soft touch along the lateral aspect of his left upper thigh.

An April 2006 VA treatment note described a visit for significant joint pain diffusedly.  The Veteran was given acupuncture in November 2006 to treat his back, neck, shoulders, knee, and ankle pain.  In August 2007 the Veteran had to be transferred to an emergency room after becoming diaphoretic during acupuncture therapy.

At a June 2007 hearing before the Board the Veteran testified that he could not run and could not walk far due to back pain.  He could not sit for long and had difficulty bending.  He had pain with activity, but his physician told him to work it.

VA treatment records from July 2008 noted continued pain and disturbances of sleep.  In August 2008 the Veteran complained of continued pain in his back and snoring.  He reported sleep difficulties, restless sleep and waking up unrefreshed. He also complained of erectile dysfunction, which his examiner found to be likely multifactorial in etiology, beginning with depression, hypertension, and borderline diabetes, but also including narcotic pain medications and spinal stenosis.  

In May 2010 the Veteran discussed cortisone shots for pain in his cervical spine.  An October 2010 VA treatment report noted steroid injection and continued complaints of low back and right extremity pain.

At a November 2010 mental health examination, the Veteran described his posttraumatic stress disorder (PTSD) as being productive of nightmares, sleep difficulty and loss of sexual desire.  Those symptoms were described in support of his PTSD diagnosis, specifically.  He was taking oxycodone for his broken ankle residuals, and had complaints of pain in his knees, back and neck.  He reported obstructive sleep apnea since 2009.  The examiner stated that his unemployment was due primarily to the effects of a mental condition.  His depression was caused, in part, by use of pain medication.  The examiner found that the effects of depression on employment and overall quality of life were negative.

The Veteran underwent a VA spine examination in January 2011.  He complained of numbness in his right leg, intermittent paresthesias and weakness.  The Veteran also endorsed fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He described his pain as constant and burning, with severe daily flare ups.  Pain was relieved with oxycodone.  Reportedly, he could only walk less than 100 yards.  Physical examination revealed guarding, pain with motion and tenderness.  His posture, head position, and symmetry were normal.  He had an antalgic gait, but this was attributed to pain in his left ankle.  There was no abnormal spine curvature.  Strength and sensation were full.  Motor exam was normal.  Muscle tone was normal with no atrophy.  Sensory examination revealed no abnormalities.  Range of motion findings found on examination showed flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees.  While pain was noted, there was no additional loss of motion on repetitive testing.  There was no ankylosis.  There was IVDS with no incapacitating episodes during the past 12 month period.  The examiner found that pain would impact his ability to work and it was also productive of severe difficulty with chores, shopping, and exercise, as well as moderate difficulty with bathing, dressing, and toileting, and mild difficulty with grooming.

On VA spine examination in December 2011 the Veteran reported that he could walk without limitation, although he experienced falls which he attributed to his spine disorder.  The Veteran endorsed stiffness, fatigue, spasms, and decreased motion.  He did not complain of paresthesias or numbness.  He had weakness of the spine and leg, but no bowel or bladder problems.  He did not attribute erectile dysfunction to his spine disability.  There was no history of hospitalization or surgery.  The Veteran denied episodes of incapacitation in the prior 12 months due to his spine and radiculopathy.  He denied overall functional impairment for his spine.  Upon physical examination, his posture and gait were normal.  He used a cane for ambulation due to his back and ankle.  Muscle strength was full and there was no atrophy.  Range of motion testing revealed some limitation.  Flexion was to 90 degrees with pain at 70 degrees, extension to 30 degrees and pain at 30 degrees, right and left lateral flexion to 30 degrees.  Additional functional loss after repetitive testing was not shown.  The Veteran did not have localized tenderness or pain to palpation.  There was no guarding or muscle spasm and diminished function of the lower extremities was not observed.  Straight leg testing was normal and there was no radiculopathy present.  Neurological examination was essentially normal.  X-rays revealed osteophyte formation at L3-4 and L4-5.  The examiner concluded that the Veteran's spine disability would cause partial impairment of physical activities.  Neurological examination of the lower extremities revealed motor function within normal limits.  The sensory examination to light touch was normal for all dermatomes.  The lower extremity reflexes were 2+ bilaterally.  Peripheral nerve involvement was not evident during examination.  Straight leg raising test was negative, bilaterally.   

In a September 2012 application for unemployability compensation, the Veteran contended that his PTSD and back disability rendered him unemployable.

In August 2014 the the Veteran was awarded a rating for individual unemployability, in part due to his back disability, effective May 5, 2010.

VA treatment records show a visit to a private hospital in June 2015, with a complaint of back problems and a discharge to home.

On VA spine examination in September 2015, the Veteran reported flare-ups of his back condition.  He was diagnosed with degenerative arthritis of the spine.  He contended that his spine hurt him physically, emotionally and sexually.  Reportedly, he could not work or have sex due to his spine disorder.  There was pain with weight bearing and localized tenderness to palpation of the joints and soft tissues.  Range of motion testing could not be completed because the Veteran would not test due to pain.  The examiner noted pain significantly limited functional ability with repeated use over a period of time, however, he was unable to describe the limitation in terms of range of motion because the Veteran was unable to be tested due to pain.  There was no guarding or muscle spasm.  The examination was found to be neither medically consistent nor inconsistent with the Veteran's complaints of functional loss.  Strength testing was full and there was no muscle atrophy.  Sensory testing was normal, except for decreased sensation in the right lower leg and ankle.  The Veteran could not straight leg test and had severe pain in his right leg.  The Veteran walked with a cane.  Functionally, the Veteran stated that he could not bend, function, or lift more than five pounds.  The examiner found that the Veteran should avoid activities that involved repeated bending.

Initially, the Board notes that throughout the period on appeal, there is no evidence of incapacitating episodes.  Additionally, none of the VA treatment records treatment records show incapacitating episodes as defined by VA regulation.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for IVDS because the record does not show documented periods of acute signs and symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  As the Veteran is not entitled to increased ratings based upon incapacitating episodes, it is necessary to determine whether he is entitled to higher ratings under the General Rating Formula.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent prior to November 5, 2005.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2016).  During this period, the only recorded range of motion findings show the Veteran's flexion was noted to be 60 degrees.  While the examiner noted that range of motion was additionally limited due to fatigue and pain, there is no evidence that it resulted in flexion limited to 30 degrees due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2016).  Further, there was no evidence of ankylosis or any limitation of motion that reasonably approximated ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent prior to November 5, 2005, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

After November 5, 2005, in order to warrant a rating higher than 40 percent for the lumbar spine disability under the General Rating Formula, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  As the evidence shows the Veteran has movement in his thoracolumbar spine, it follows that the thoracolumbar spine is not ankylosed.  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations under the General Rating Formula has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

Turning to the evaluation for the Veteran's neurological manifestations of his service-connected lumbar disability, the Veteran has been assigned separate ratings for radiculopathy of the right lower extremity, rated 20 percent disabling since September 11, 2015, and radiculopathy of the left lower extremity, rated 10 percent disabling since March 17, 2004.  As such, the Veteran is already being compensated for neurological manifestations of the lumbar spine disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran has not disagreed with the ratings or effective dates assigned, thus those issues are not on appeal.  The Board finds that the preponderance of the evidence is against a finding of any additional neurological impairment, including but not limited to loss of bowel or bladder control, or erectile dysfunction consistent with a separate and distinct neurological disability associated with the Veteran's low back disability warranting a separate compensable rating.  In this regard, the Board notes that while the Veteran complained of sexual dysfunction he at times attributed to his low back disorder, the medical evidence associated erectile dysfunction with non service connected factors including depression, hypertension, and diabetes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

For the above reasons, the preponderance of the evidence is against a rating higher than 20 percent for the service-connected disc space narrowing L4-L5 and wedging of T12-L1 prior to November 5, 2005, or a rating higher than 40 percent thereafter.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to extraschedular consideration under 38 C.F.R. § 3.321(b), including referral to the Director, the threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate.  This requires a comparison between the level of severity and symptomatology of the service-connected disorder(s) with the rating criteria in the rating schedule.  If the criteria reasonably describe the disability level(s) and symptomatology (ies), then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The use of the plural, "disabilities" in the statute and regulation, and the word "combination" in the statute, indicate that extraschedular rating can based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16 which provides to extraschedular TDIU rating when service-connected disorders cumulatively preclude obtaining or retaining substantially employment, i.e., less than total unemployability, but the collective impact of service-connected disorders is not adequately compensated under the rating schedule.  In other words, the compounding of the negative effects that one or more service-connected disorders may have upon other service-connected disorders means that their collective impact could be greater than the sum of each individual service-connected disorders' impact, or the impact as calculated by the combined ratings table at 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362 (Fed. Cir. 2014). 

In Johnson, the Board denied increased ratings for two service-connected disorders but remanded a third; on appeal, it was argued that extraschedular consideration had to be given to the collective impact of two disorders as to which the Board had reached a final decision but there was no argument before the Court or the Federal Circuit that the effect of the third service-connected disorder should have been considered along with the other two disabilities.  In other words, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  

The Board finds that the preponderance of the evidence is against granting a disability rating greater than 20 and 40 percent for the low back disability on an extraschedular basis.  It is clear from the medical evidence that his lumbar spine manifestations throughout time have consistently included pain and limitation of motion.  His complaints are not outside the scope of those generally seen and encompassed in the applicable scheduler rating criteria.  

Finally, the Director authored an advisory opinion on this matter in November 2016.  Initially, the Board notes that in Wages v. McDonald, 27 Vet. App. 233 (2015), the Court found that while the RO and Board may not award an extraschedular TDIU rating in the first instance under 38 C.F.R. § 4.16(b), the Director's decision on a specific case as to entitlement to an extraschedular TDIU rating is "in essence the de facto [RO] decision."  The Court in Wages also found that, under 38 U.S.C. § 511(a), the Board is not limited to ensuring that the Director had the full and correct facts and the Director's decision is not binding on the Board.  Moreover, the Director's decision does not constitute evidence, including opinion evidence, upon which the Board may rely or place any probative value.  The reasoning in Wages as to effect of the Director's decision applies equally to decisions as to entitlement under 38 C.F.R. § 4.16(b) and entitlement under 38 C.F.R. § 3.321(b)(1). 

On the other hand, the Board may be persuaded that the analysis of the Director's decision is correct in the specific circumstances of an individual case.  Such is the case here.  The November 2016 Director's advisory opinion noted that a review of all available evidence failed to show significant neurological deficits due to degenerative disc disease.  While there were functional problems due to his pain, muscle strength was found to be normal on all examinations and there was no atrophy of musculature in his lower extremities which was inconsistent with pain so debilitating as to preclude any functionality.  Additionally, there was no ankylosis of the lumbar spine at any time during the appeal.  

Concerning the Veteran's medical treatment, the Director noted that over the course of the lengthy appeal period under consideration, the Veteran underwent an RFA procedure, a steroid injection, and two hospital visits.  These procedures and visits did not constitute frequent periods of hospitalization.  It was further noted that to the extent that other extra-schedular symptoms such as sleep problems and interference with sexual functioning had been demonstrated, the evidence suggested these complaints were attributable to non-service connected factors including obstructive sleep apnea, depression, hypertension, and diabetes.

The Director's advisory opinion determined that there was no basis in the evidence of record to support a finding that an extra-schedular rating for the disc space narrowing L4-L5 and wedging of T12-L1 with arthritis was warranted.  In this regard, while the Veteran experienced significant pain associated with this disability, such symptoms were contemplated by his assigned schedular rating.  Moreover, since the Veteran became unemployed in April 2003 due to a workplace accident, in the initial period of unemployment the Veteran was still found by SSA to be capable of sedentary employment and initially was pursuing work.  Moreover, the VA's grant of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) was predicated on the service connection of PTSD and the combined impact of his mental health disability with his physical disability.  In the period before or after May 2010, the evidence failed to show that his lumbar spine disability alone, or in combination with other service-connected disabilities, caused marked interference with employment in a manner not contemplated by either his assigned schedular rating or his assigned TDIU rating.  Accordingly, the evidence did not support an increased evaluation for the Veteran's disc space narrowing L4-L5 and wedging of T12-L1 with arthritis on a schedular or extra-schedular basis.

The Director's advisory opinion noted that extra-schedular evaluations were assigned in cases where an exceptional or unusual disability picture was presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  No unusual or exceptional disability pattern was demonstrated in the Veteran's case that would render application of the regular rating criteria impractical.  The evidentiary record showed that the symptomatology consistently associated with the service-connected disc space narrowing L4-L5 and wedging of T12-L1 with arthritis was wholly contemplated by the criteria utilized to assign the 20 and 40 percent evaluations under the General Rating Formula for Diseases and Injuries of the Spine, or the separate 10 and 20 percent evaluations for radiculopathy.  Entitlement to an increased evaluation on an extra-schedular basis for the Veteran's disc space narrowing L4-L5 and wedging of T12-L1 with arthritis was therefore not established.

Accordingly, the Board finds that, throughout the entire appeal, the evidence of record does not support the assignment an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability.  38 C.F.R. § 4.3.

 



ORDER

Entitlement to a disability rating higher than 20 percent for the service-connected disc space narrowing L4-L5 and wedging of T12-L1 prior to November 5, 2005, is denied.

Entitlement to a rating higher than 40 percent for the service-connected disc space narrowing L4-L5 and wedging of T12-L1 after November 5, 2005, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


